Citation Nr: 1621495	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back and bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to October 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board in February 2015 at which time it was remanded for additional development.  


FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the issue adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a June 2011 letter, sent prior to the August 2011 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  The June 2011 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  While the June 2011 letter did not inform the Veteran of the evidence and information necessary to substantiate a claim for service connection on a secondary basis, such notice was sent in March 2015 and the case was readjudicated in a January 2016 supplemental statement of the case.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Also, the Veteran was afforded a VA psychiatric examination in August 2013 and a medical opinion was obtained at that time.  While the Board previously found in a February 2015 that the August 2013 VA examination and accompanying opinion was not adequate to decide the psychiatric issue as the opinion did not adequately address a December 2014 statement from the Veteran's representative concerning theories of secondary service connection and/or aggravation by a service-connected disability, such an opinion was sought on remand and the Veteran was scheduled for examinations in August and November 2015.  However, the Veteran failed to report to either examination.

To date, neither the Veteran nor her agent has provided good cause for failing to report for VA examination in either August or November 2015, requested another examination or, after receipt of the January 2016 supplemental statement of the case, argued that notice of the August and/or November 2015 VA examinations was not received.  Thus, the Board finds that the Veteran failed to report for VA examination without good cause.  As the record contains psychiatric diagnoses not considered in a prior final denial, the Board will adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  As the Veteran failed in her duty to report for VA examination, she must assume the risks associated with her failure to report for VA examination.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).

Notably, on review of the entire evidentiary record, the Board finds that an etiological opinion based on a record review would not be a proper substitute in this case.  The record includes an August 2013 VA opinion which found that the Veteran's psychiatric problems in 2009 were not related to her military service.  As addressed below, the record contains material inconsistencies by the Veteran concerning a possible relationship between her psychiatric problems and her service-connected back and bilateral knee disabilities.  In this situation, an actual interview of the Veteran to determine her symptomatology and presentation of facts is deemed essential to evaluate the nature and etiology of an acquired psychiatric disorder.

The Board also finds that the AOJ has substantially complied with the Board's February 2015 remand directives.  In this respect, the AOJ associated with the claims file complete VA clinic records; sent the Veteran attempted to obtain outstanding VA treatment records and attempted to schedule her for VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
	
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Analysis

The Veteran contends that she has an acquired psychiatric disorder secondary to her military service.  In a VA Form 9 dated in November 2012 the Veteran stated that she became depressed during service due to knee and lower back symptoms and also as she realized that due to her back and knee conditions she could not change her in-service duties away from desk work.

A review of the Veteran's service treatment records is negative for psychiatric problems.  Significantly, the Veteran's June 2003 separation examination shows a normal psychiatric system and, in a June 2003 report of medical history, the Veteran denied "nervous trouble of any sort" as well as "depression or excessive worry."  Also, in a July 2003 service treatment record, when complaining of a loss of appetite, the Veteran denied depression/stress.  

Post-service treatment records show psychiatric problems as early as April 2009.  Specifically, an April 2009 VA treatment records shows that the Veteran was coping with domestic violence as well as her current husband's substance abuse issues.  She also indicated that she may become suicidal if her relationship with her current husband did not work out.  October 2009 VA treatment records show continued complaints of marital problems and contain diagnoses of depressive disorder as well as a history of bipolar disorder.  Subsequent VA treatment records include diagnoses of anxiety disorder and personality disorder.   

The Veteran submitted a claim for service connection for an acquired psychiatric disorder in February 2011.  In connection with her claim, the Veteran was afforded a VA psychiatric examination in August 2013.  The August 2013 VA examiner diagnosed major depressive disorder; moderate but noted that this depression had been coded as in full remission for the past year.  The examiner noted that the Veteran did not have documented depression while in the military.  The examiner wrote that the Veteran was currently in full remission for depression that was diagnosed in 2009 and was caused by domestic problems.  In fact, the Veteran herself indicated that the hospitalization in 2009 was due to conflict with her second husband and a later depression due to anniversary of death of her brother.  She in
no way indicated that the depressive symptoms were due to or secondary to
her service connected disability.  As such, the examiner opined that the Veteran's claimed psychiatric disorder was less likely than not (less than 50 percent
probability) incurred in or caused by the claimed in-service injury, event, or illness.

Unfortunately, the August 2013 VA examiner omitted significant details of the Veteran's post-service psychiatric disability as reflected in VA treatment records, did not address the Veteran's lay-description of symptoms of depression during service, and did not address whether the Veteran's depression may have been aggravated (or chronically worsened) by service connected back and knee disorders. 

In August 2013, less than a week after the VA examination, RO personnel called the Veteran for her to clarify whether she was claiming service connection for psychiatric disability secondary to service-connected disabilities.  The Veteran indicated that she was not.  However, in correspondence received in December 2014, the Veteran's representative found the report of contact by the RO after the VA examination to be "interesting" and contended that the concept of secondary service connection in this matter was a complex one, which included the question of aggravation rather than only direct causation of depression by service-connected disabilities.

As above, an addendum opinion was sought on remand and the Veteran was scheduled for examinations in August and November 2015.  However, the Veteran failed to report to either examination.  As such, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  

Initially, the claim must be denied on a direct basis.  First, the Veteran's service treatment records are negative for psychiatric complaints.  As above, the Veteran's June 2003 separation examination shows a normal psychiatric system and, in a June 2003 report of medical history, the Veteran denied "nervous trouble of any sort" as well as "depression or excessive worry."  Also, in a July 2003 service treatment record, when complaining of a loss of appetite, the Veteran denied depression/stress.  The earliest evidence of psychiatric problems is dated in April 2009 and the Veteran, herself, indicated that her psychiatric hospitalization in 2009 was due to conflict with her second husband and a later depression due to anniversary of death of her brother and that she in no way indicated that the depressive symptoms were due to or secondary to her service connected disability.  

The Board also finds that service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected low back and/or bilateral knee disorders is not warranted.  In this regard, as above, the August 2013 VA examiner indicated that the Veteran's psychiatric hospitalization in 2009 was due to conflict with her second husband and a later depression due to anniversary of death of her brother.  Also, in August 2013, less than a week after the VA examination, RO personnel called the Veteran for her to clarify whether she was claiming service connection for psychiatric disability secondary to service-connected disabilities.  The Veteran indicated that she was not.  Rather, the Veteran reported that her mental health condition had improved and she believed that it was due to her first two husbands and that, now that she is married to a new husband, her symptoms had improved.  In fact, the Veteran indicated that she did not want to appeal the issue anymore.  She was advised that, in order to drop the appeal, she would have to do so in writing.  At that point, she stated that she wished to go ahead with the appeal although she believed that the issue would eventually be denied.  While additional medical opinion would be helpful with regard to the theory of secondary service connection, as above, due to the Veteran's failure to report to a scheduled VA examination, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  

While the Veteran's representative contends that her psychiatric problems may be secondary to her service-connected back and/or bilateral knee disorders, the Board accords his statements regarding the etiology of this disorder little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's representative's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


